02-11-099-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
 
 
NO. 02-11-00099-CV 
 
 



In re Ronald L. Jensen


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and is of the
opinion that relief should be denied.  Accordingly, relator’s petition for writ
of mandamus is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL: 
DAUPHINOT, WALKER, and MEIER, JJ.
 
MEIER,
J., would grant.
 
DELIVERED: 
April 8, 2011




          [1]See
Tex. R. App. P. 47.4, 52.8(d).